DETAILED ACTION
The present Office Action is responsive to the After-Final Amendment received on December 31, 2020.

AFCP 2.0 – Request Granted
Claims 1-4, 6, 7, and 9-17 are sought to be canceled.
Claims 21-35 are new sought to be new.
Potential Rejoinder
Applicants’ AFCP 2.0 request is granted, however, the amendment has not been entered for the following reasons.
Applicants have failed to cancel the non-elected claim 8 in the present response.  Because the elected product claims 5 and 18-35 are allowable and the previously withdrawn process claim now allowable based on the dependency thereto, an obviousness type double-patenting becomes necessitated.
This is because the parent application, now issued as U.S. Patent No. 9,938,581 claims a method of detecting Avellino corneal dystrophy comprising the same set of primers and probe sets presently claimed, in claim 8.
Since the prosecution on the merits is closed and rejoinder will necessitate a new ground of rejection, this amendment cannot be entered.
The below reflects the status of the rejections were the present Amendment be entered.  However, all rejections of record is maintained based on the grounds 
Claim Rejections - 35 USC § 101
The rejection of claims 2, 4, 5, 9, and 20 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of fragments of naturally existing nucleic acid sequences without significantly more, made in the Office Action mailed on October 1, 2020 would be withdrawn in view of the Amendment received on December 31, 2020 were the amendment to be entered.
Claim Rejections - 35 USC § 103
The rejection of claims 2-4 and 9-16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (WO 2007/083928 A1, published July 2007; IDS ref) in view of Bass et al. (Malaria Journal, 2007, vol. 6, pages 1-14), made in the Office Action mailed on October 1, 2020 would be withdrawn in view of the Amendment received on December 31, 2020 were the amendment to be entered, as the rejected claims are canceled.
Conclusion
The below reflects the disposition of the claims as reflected in the Final Rejection mailed on October 1, 2020:
Claims 2-5, 9-16, and 20 are rejected.
Claims 17-19 are objected to.


Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        January 13, 2021
/YJK/